 446DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPick Your Part Auto Wreckers,Inc.andInterna-tionalMolders and AlliedWorkersUnion,Local 164,InternationalMolders and AlliedWorkers Union,AFL-CIO,Petitioner.Case32-RC-2564May 13, 1989DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held August 13, 1987, and the hearing offi-cer's report recommending disposition of them.The election was conducted pursuant to a Stipulat-ed Election Agreement. The tally of ballots shows14 for and 19 against the Petitioner, with 2 chal-lenged ballots, an insufficient number to affect theresults.The Board has reviewed the record in light ofthe exceptions and briefs, has adopted the hearingofficer's fmdings' and recommendations,2 and fordsthat a certification of results of election should beissued.Citing precedent where the Board has found theimpartialdepiction of strikers to be privilegedunder Section 8(c), the hearing officer recommend-ed that those portions of Objections 2 and 6 thatalleged the Employer's showing of the movie con-cerning astrike atMagic Chef was objectionablebe overruled. In its exceptions, the Petitioner con-tends that the movie is not impartial but anti-unionin tenor.We agree that the movie overwhelminglypromoted the Employer's point of view. However,the Board has foundsimilarfilms, especially thoseoccurring in a context free of objectionable con-duct, to be unobjectionable.Sab Harmon Industries,252 NLRB 953 (1980);Northern States Beef, 226NLRB 365, 376 (1976);Litho Press of San Antonio,211 NLRB 1014, 1014-1015 (1974), enfd. on othergrounds 512 F.2d 73 (5th Cir. 1975). We, therefore,iThePetitioner has excepted to some of the hearingofficer's credibil-ity findings including the assertion that they were the result of the hear-ing officer'sbias and prejudiceAfter carefullyexamining the entirerecord,we ford the Petitioner's exceptions are without ment It is wellsettled that no basis exists for finding credibility findings are based onbias or prejudice merely because important factual conflicts are resolvedin one party's favor See, e g,McLean Roofing Co.,276 NLRB 830 fn. 1(1985).Moreover,the Board'sestablished policy is not to overrule ahearing officer's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us they are incorrectStretch-Tex Co,118 NLRB 1359, 1361 (1957)We find no basis for reversing the findingsNo exceptions were made to the hearing officer's recommendations tooverrule Objections 1, 4, and 8, and we therefore adopt pro forma thosefindings The Petitioner withdrew Objection 59We correct the hearing officer's inadvertent misstatement of the JulyIwage increasestheyranged from $1 25 per hour to $1 50 per houradopt the hearing officer's recommendation tooverrule Objections 2 and 6 which, inter alia, al-leged that the movie interfered with the free con-duct of the election.Further, we agree with the hearing officer's rec-ommendation to overrule that portion of Objection7 relating to the Employer's provision of additionalwage increases based on longevity beyond the July1wage increase. In so doing, we do not rely onher rationale.According to the credited or uncontradicted tes-timony, the pertinent facts are as follows. Theterms and conditions of employment of the Em-ployer's five facilities are determined centrally by ageneralmanagement team and at its GardenGrove, California corporate office. Prior to the im-plementation of the new wage scale on July 1,1987, the wages differed from plant to plant. Be-cause of management's concerns about standardiz-ing the equalizing wages, as well as bringing themup to scale to facilitate hiring, the general manage-ment teambegandiscussions about an overall wageplan for its five stores. These discussions began atthe general management team's March 12, 1987meeting; the new wage plan was finalized and ap-proved at the June 18, 1987 meeting.The final version of the approved wage scalewas attached to the Employer's minutes for theJune 18 meeting ("Management Team MeetingRecap").3This three-pagedocument entitled"Clerical/Technical Pay Rate Schedule" individ-ually lists each job classification and provides thefollowing data for each classification: starting payrate,maximum pay rate, maximum raises after 90days, and semiannual raises up to maximum rate.The schedule concludes with this restatement,"AFTER INITIAL 90 DAY RAISE, all classifica-tionswill be eligible for a 25 cents per hour raiseevery six months" (capitals in original). The lastdata on the schedule, the semiannual rate up to themaximumrate, as well as the final statement, referto the longevity increases, under dispute here. Thiswage plan, according to the undisputed testimonyofGeneralManager and Vice President ChrisMcElroy, was basically the same, with only a fewminor changes, as that implemented at the Employ-er's Stanton store 7 months earlier, which also in-cluded longevityincreases.3 ThePetitioner argues that the minutesof theJune 18 meeting specifi-cally discussthe increases implementedon July 1, but do notmention thelongevityincreasesThus, thePetitionerreasons, the grant of longevityincreases was separate from the grant of the increases mentioned in theminutes and was not pursuantto thewage plan agreedon before theunion organizing campaignHowever, theJune 18 minutes themselves donot exhaustivelydescribethe changes in the wage structure, as the ap-provedwage scale,referenced in the minutes and attached to them, dis-closes294 NLRB No. 32 PICK YOUR PART AUTO WRECKERSOn the basis of these facts, we find it clearly es-tablished that longevity increases were an integralpart of the Employer'soverallplan,approvedbefore theadvent ofthe Union,to standardize andupgrade wages.The only remaining issue for clari-fication is the dateof the Employer's decision thaton July1 it would grant employees a pay raise fortimealreadyworked,as opposed to implementing aprospective longevity pay system.The testimonyon this point is inconclusive.VicePresident JamesCasten testified that he thought the decision togrant immediate pay increases for longevity wasmade at the June 18 meeting(atwhich he was notpresent).GeneralManagerMcElroy testified thatthe decision was not made by the general manage-ment team,nor at the June 18 meeting,but that"[VicePresident and General Manager] TommyHutton handledthat."However,McElroy also tes-tified thatwhen the almost identical plan was im-plemented at the Stanton store 7 months earlier, heand that store'smanager went over the list of em-ployees oneby one,giving them credit(and pay in-creases)for time already worked.The same proc-esswas followed when the increases at issue herewere implemented.Additionalevidence indicates that granting thelongevity increases was consistent with past prac-447ticeand was contemplated prior to the criticalperiod.Thus, Vice President Casten testified thatwhen the Employer gave seven employees raiseson June 12,prior to the new plan,their raises werebased on"work performance or length of service."Also, according to employee Pablo Magana, whenhe asked Casten about raises 2 to 3 months beforethe July 1 increase,Casten replied that there wouldbe an increase in the future,"[f]or the older ones,yes, the ones who deserved a raise."Based on the above facts,we find that the Em-ployer's grant of longevity increases on July 1 wasconsistent with past practice and with plans under-way well before the Union's June 24 filing of itspetition.We, therefore,adopt the hearing officer'srecommendation to find the longevity increases un-objectionable.CERTIFICATION OF RESULTS OFELECTIONIT IS CERTIFIED that a majority of the valid bal-lots has not been cast for International Molders andAlliedWorkers Union, Local 164,InternationalMolders andAlliedWorkers Union, AFL-CIO,and that it is not the exclusive representative ofthese bargaining unit employees.